Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 09/27/2022. 
Claims 1-34 are cancelled. Claims 35-64 are newly introduced. Rejection of claim 17 is moot. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35-64 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 11,212,747 B2) in view of Kim et al. (US 11,166,285 B2).

Regarding claims 35, 45, 55, Zhou discloses a method of wireless communication in an unlicensed frequency band at a user equipment (UE), a UE or a non-transitory computer readable medium having program code recorded thereon, the program code comprising instructions executable by a processor of a wireless communication device to cause the wireless communication device to, the method or UE comprising: 
a memory (see fig. 43, 4304, 4305); 
a transceiver (fig. 43, 4309); and 
a processor in communication with the memory and the transceiver (see fig. 43, 4301), wherein the UE is configured to:
receiving a configuration indicating a first group of two or more physical downlink control channel (PDCCH) search spaces and a second group of one or more PDCCH search spaces (see fig. 28, col. 60, lines 17-col. 61, lines 6, discloses receiving configuration including search spaces (SS), first set can be SS1 and SS2 (corresponding to PS mode 2) and second one can be SS1 (corresponding to PS mode 1)  or third group of SS corresponding to full function mode, see also fig. 29, corresponding text in col. 29, lines 27-col. 63, line 64, fig. 35-37), wherein at least one of the first group or the second group includes at least one PDCCH search space not included in an other of the first group or the second group (see Id. specifically fig. 28, discloses USS (part of first SS) is not part of second SS), the configuration further indicating for the first group a first trigger and for the second group a second trigger (see Id. further discloses that configuration includes DCI format as trigger);
switching from PDCCH monitoring in the first group to PDCCH monitoring in the second group in response to detecting the second trigger in a first group common-physical downlink control channel (GC-PDCCH) downlink control information (DCI) message in a first PDCCH search space of the first group of two or more PDCCH search spaces (see fig. 28, col. 60, line 17- col. 62, lines 26, discloses switching from PS mode 2 to full function mode, i.e. group 1 to group 2 SS sets based on received DCI, see also fig. 29, see also fig. 35-37 and col. 22, lines 62-col. 23, lines 3, col. 65, lines 18-38), wherein the first group is associated with a first monitoring periodicity and the second group is associated with a second monitoring periodicity different from the first monitoring periodicity (see col. 44, lines 57-col. 45, lines 4, discloses monitoring based on periodicity of search space for each control resource set, because the control resource set which comprises SS are different for each PS mode, the monitoring periodicity is different); and 
switching from PDCCH monitoring in the second group to PDCCH monitoring in the first group in response to detecting the first trigger in a second GC-PDCCH DCI message in a second PDCCH search space of the second group of one or more PDCCH search spaces (see fig. 28, col. 60, line 17- col. 62, lines 26, discloses switching from PS mode 1 to PS mode 2, i.e. changing search space group from 2 to 1 based on received DCI, see also fig. 29, see also fig. 35-37 and col. 22, lines 62-col. 23, lines 3, col. 65, lines 18-38).
Although, Zhou discloses trigger as described above, Kim discloses triggers more explicitly (see fig. 6, discloses configuration switching indication).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include triggers as described by Kim. 
The motivation for doing so would be to allow switching between different configurations. 

Regarding claims 36, 46, 56, Zhou discloses the method wherein the configuration comprises: 
for each PDCCH search space of the two or more PDCCH search spaces in the first group, a first group association parameter indicating each PDCCH search space is within the first group configured for the UE (see  Id. specifically fig. 28, discloses PS mode 2 as group association parameter comprising at least SSs); and 
for each PDCCH search space of the one or more PDCCH search spaces in the second group, a second group association parameter indicating each PDCCH search space is within the second group configured for the UE (see  Id. specifically fig. 28, discloses PS mode 1 or full function mode as second group association parameter indicating corresponding search spaces with that group), wherein the method further comprises: 
receiving, based on the first group association parameter, the first GC-PDCCH DCI message in the first PDCCH search space of the first group of two or more PDCCH search spaces (see  Id. specifically fig. 28, discloses receiving DCI, which as described above can be DC-DCI corresponding to GC-PDCCH, within search space that are part of PS mode 2); and receiving, based on the second group association parameter and the detecting the second trigger, the second GC-PDCCH DCI message in the second PDCCH search space of the second group of one or more PDCCH search spaces (See Id. discloses receiving DCI that enable a particular mode, such as mode 1 or full function mode, in the configured search space).

Regarding claims 37, 47, 57, Zhou discloses the method further comprising: monitoring the two or more PDCCH search spaces in the first group for the first GC- PDCCH DCI message, and monitoring, in response to the second trigger, the one or more PDCCH search spaces in the second group for the second GC-PDCCH DCI message (see fig. 28, col. 60, line 17- col. 62, lines 26, discloses switching from PS mode 2 to full function mode, i.e. group 1 to group 2 SS sets based on received DCI, see also fig. 29, see also fig. 35-37 and col. 22, lines 62-col. 23, lines 3, col. 65, lines 18-38).

Regarding claim 38, 48, 58, Zhou discloses the method wherein the receiving the first GC-PDCCH DCI message includes: receiving the first GC-PDCCH DCI message including the second trigger (see fig. 28, discloses DCI as trigger to perform switching).

Regarding claim 39, 49, 59, Zhou discloses the method wherein at least one of the first trigger or the second trigger is associated with a timer.301 (see col. 26, lines 38-67, col. 51, lines 30-col. 52, line 10, col. 62, lines 27-col. 63, line 12)

Regarding claim 40, 50, 60, Zhou discloses the method wherein at least one of the first trigger or the second trigger is associated with at least one of a start of a channel occupancy time (COT) or an end of the COT (see fig. 33, discloses COT as the slot, wherein the trigger can only be received in the beginning or end as monitoring is done in these portions only).

Regarding claims 41, 51, 61, Zhou discloses the method wherein at least one of the first trigger or the second trigger is associated with a timeline for switching from the first group to the second group (see fig. 28, discloses a timeline with at least one of the first or second trigger for switching between groups).

Regarding claims 42, 52, 62, Zhou discloses the method, wherein the timeline for switching from the first group to the second group is aligned to a slot boundary (see fig. 33, discloses monitoring for DCI at slot boundary, which causes switching to be performed).

Regarding claims 43, 53, 63, Zhou discloses the method wherein the first PDCCH search space and the second PDCCH search space correspond to the same search space (see fig. 37, discloses where the 2nd search space is same for both groups).

Regarding claims 44, 54, 64, Zhou discloses the method wherein the configuration is a radio resource control (RRC) configuration (at least fig. 37, 3715, discloses configuration message to be RRC).

Response to Arguments
Applicant’s arguments with respect to claims 35-64 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466